Appleton, J.,
did not concur in the foregoing opinion, but made the following memorandum:—
Till the tender is accepted, the money may be withdrawn at any time. Whether withdrawn or not, the title to it remains in the person tendering. If lost, it is his loss. It is in no respect the property of the person to whom it is tendered till acceptance.
The evidence does not satisfactorily show that the money tendered belonged to the defendant’s wife. If it belonged to the defendant, when tendered, it still remains Ms.